Citation Nr: 0821309	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  02-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected diabetic peripheral neuropathy of the left 
lower extremity from June 10, 2004.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected diabetic peripheral neuropathy of the right 
lower extremity from June 10, 2004.



WITNESSES AT HEARING ON APPEAL

The veteran and Ms. GF


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from May 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that granted service connection for peripheral 
neuropathy of the left and right lower extremities effective from 
June 10, 2004, and assigned an initial rating of 10 percent for 
each.

As the claims before the Board involve a request for higher 
initial rating following the grant of service connection, the 
Board has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for disabilities already service-connected).  

The veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  

The veteran testified before the Board in May 2008 that his 
service-connected diabetic peripheral neuropathy of the bilateral 
lower extremities has become significantly worse since his last 
VA examination in October 2006.  When a veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The case is accordingly 
remanded to the RO so that the veteran may be afforded a VA 
examination.

The veteran is hereby advised failure to report to the scheduled 
examination(s) may result in denial of the claim.  See 38 C.F.R. 
§ 3.655.  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant or the death of an 
immediate family member.  

If the veteran fails to report to the scheduled examination, the 
RO should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full compliance 
with VCAA and its implementing regulations.  Hence, in addition 
to the actions requested hereinabove, the RO should also 
undertake any other development and/or notification action deemed 
warranted by VCAA prior to adjudicating the claim on appeal.

The Board notes in that regard the veteran testified he receives 
Social Security Administration (SSA) disability benefits.  The 
Board currently has access only to a temporary file and cannot 
determine whether the veteran's SSA disability records have been 
associated with the VA claims file.  If the SSA records have not 
yet been requested and obtained, the RO should do so at this 
point.  See Murincsac v. Derwinski, 2 Vet. App. 363 (1992) (where 
there is actual notice to VA that the appellant is receiving 
disability benefits from SSA, VA has the duty to acquire a copy 
of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon).  

Accordingly, this remaining matter is hereby REMANDED to the RO 
for the following actions:

1.  The RO should send to the veteran a 
letter advising him of the elements required 
to support entitlement to increased rating, 
and of the respective obligations of VA and 
the claimant in obtaining evidence.  

The letter should address the elements for 
increased rating in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO should ask the veteran to identify any 
VA or non-VA medical providers having 
existing records not yet considered, and to 
provide VA with authorization to obtain 
records from any non-VA medical providers.  
Whether or not the veteran responds, the RO 
should obtain any VA treatment records 
relating to the claimed disabilities that are 
not already of record in the claims file. 

If the veteran's SSA disability records 
have not yet been obtained, the RO must 
make as many attempts as necessary to 
obtain the veteran's SSA file.  If SSA has 
no such records on file, the RO must obtain 
a written statement to that effect from SSA 
and associate that statement with the 
claims file.  
 
2.  The RO should schedule the veteran for VA 
examination (peripheral nerves) at an 
appropriate VA medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the veteran, 
and the examiner should indicate in the 
report the entire file was reviewed.  

The examination report should include a 
discussion of the veteran's documented 
medical history regarding his diabetic 
neuropathy, and should also address the 
veteran's assertions regarding those 
conditions.  All appropriate medical 
diagnostics should be accomplished, and all 
clinical findings should be reported in 
detail.  Medical findings should be expressed 
in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

3.  To help avoid future remand, the RO must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
adjudicate the veteran's claims for increased 
initial rating in light of all pertinent 
evidence and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
should furnish to the veteran an appropriate 
SSOC that includes citation to and discussion 
of all additional legal authority considered, 
as well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  



This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



